DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending and examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,632,024 in view of Hashino (US 2013/0096528). The patented claim recites all of the currently pending limitation, including a main body with a ring-like belt having front and back belts, each of the front and back belts formed by a plurality of elastic bodies, the elastic bodies in the back belt arranged in at least 5 arrays, and entirety of the front belt side edge is seamed with a certain length of the back belt side edge, the front and back belts are each divided into 4 zones, and the tensile stress of the front leg zone is no more than 50% of that of the front proximal tummy zone.  The patented claim does not require all but instead at least some elastic bodies in the back belt be arranged in the at least 5 arrays and also doesn’t require that the front and back distal edges align while proximal edges do not align.  However, since the claim already requires that all of the front belt side edge would be seamed with only a portion of the back belt side edge, and many pant-type diapers typically have the front and rear waist edges at the same level, the limitations not found in the patented claim are implied.  Furthermore, Hashino discloses the claim limitations missing from the patented claim, where the back belt has longer longitudinal length such that its distal edge would align with that of the front belt distal edge when the front and back belts are joined and that the proximal edges of the two belts do not align (see Figs. 1-2).  Current Claims 12-13 contain limitations that would be implied by or can be deduced from current Claim 1, and current Claims 4 and 14-15 are simply repeating limitations in current Claim 1.
Claims 1, 4-9, and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-16 of U.S. Patent No. 10,624,799 in view of Hashino (US 2013/0096528). The patented claim 1 or 2 recites all of the limitations in current Claims 1 and 4, including a main body with a ring-like belt having front and back belts, each of the front and back belts formed by a plurality of elastic bodies, the elastic bodies in the back belt arranged in at least 5 arrays, and entirety of the front belt side edge is seamed with a certain length of the back belt side edge, the front and back belts are each divided into 4 zones, and the tensile stress of the front leg zone is no more than 50% of that of the front proximal tummy zone.  The patented claim does not require all but instead at least some elastic bodies in the back belt be arranged in the at least 5 arrays and also doesn’t require that the front and back distal edges align while proximal edges do not align.  However, since the claim already requires that all of the front belt side edge would be seamed with only a portion of the back belt side edge, and many pant-type diapers typically have the front and rear waist edges at the same level, the limitations not found in the patented claim are implied.  Furthermore, Hashino discloses the claim limitations missing from the patented claim, where the back belt has longer longitudinal length such that its distal edge would align with that of the front belt distal edge when the front and back belts are joined and that the proximal edges of the two belts do not align (see Figs. 1-2).  Current Claims 5-9 and 12-18 are exactly the same as patented claims 3-7 and 10-16, respectively. 
Claims 4 and 14-15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1 or 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Specifically, the limitations in Claims 4 and 14-15 are already recited in Claim 1.  Since Claim 4 depends directly from Claim 1, and Claims 14-15 depend from Claim 13, Claims 4 & 14-15 are therefore considered to be duplicates of the claims they directly depend from.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 2 recites “the elastic bodies of the array” but it is unclear which array it is.  Claim 1 recites both “the one array” and “the one specific array.”  
Claim 5 recites “wherein each of the 5 arrays is a basic array that meets requirements a), b), and c)” but examiner notes that requirement c) refers to a different array from that of requirements a) and b).  In other words, at least two arrays are needed to meet requirements a), b), and c).  As such, each array cannot meet all three requirements.  Also note that there lacks antecedent basis for “basic array.”
Allowable Subject Matter
Claims 1, 3-4, 6-18 are allowed.  However, note the obvious-type double patenting rejections on some of the claims.
Claims 2 & 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
LaVon (US 2013/0211363) is considered to be the closest prior art.  LaVon discloses a diaper having multiple arrays of elastics arranged in the front belt and the back belt but fails to disclose, inter alia, concentrated arrays that have 2-10 elastic bodies, an inner-interval between elastic bodies at 2-4mm and an extra-interval greater than the inner-interval but less than 8mm, and the concentrated array being disposed at the front proximal tummy zone as defined in the claim.  Based on the guidance shown in Examples 1-4 of LaVon, the disclosed force profile does not match that as currently claimed. Since LaVon requires the specific force zones in order to provide the right amount of cinching at particular locations, it would not have been obvious to modify the force profiles in these zones to what is being currently claimed because doing so would destroy the LaVon invention.
JP 2009-125087 discloses a pant-like absorbent article having four zones in each of the front and rear belt regions, the zones appearing to be equal in its dimension in the longitudinal direction (see e.g. Figs. 2-3), which is different from the currently claimed proximal tummy zone being at a location of 50-85% of the seam length (measured from distal edge to the proximal edge) and the leg zone being at a location of 85-100%. JP’087 also fails to teach at least 5 arrays as required by the instant Claim 1. More importantly, JP ‘087 discloses that at the front leg zone the tension is much higher than that at the front proximal tummy zone (see Table 1); this is opposite to what is required in the last clause of the current claim.
JP 2012-095937 discloses a pant-like absorbent article having 5 arrays in the rear waist region but does not disclose zones in said rear waist region or corresponding tensions for the zones. JP 2012-135519 is deficient for reasons similar to those for JP ‘087.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        24 September 2022